               IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

J. RON WRIGHT, in his capacity as
Administrator of the Estate of
Terry Lee Richards, Jr.,

                Plaintiff,

v.                             //   CIVIL ACTION NO. 1:15CV205
                                         (Judge Keeley)

SBA COMMUNICATIONS CORP., et al.,

                Defendants,

and

FDH, INC., FDH ENGINEERING, INC. et al.,

                Third Party Plaintiffs,
v.

S&S COMMUNICATION SPECIALISTS, INC., et al.,

                Third Party Defendants,

THE ESTATE OF KYLE KIRKPATRICK, et al.,

                Cross Claimants,

S&S COMMUNICATION SPECIALISTS, INC.,
KCHM AND ASSOCIATES, INC.,

                Cross Defendants.


 MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S AMENDED MOTION
 TO TRANSFER CASE TO THE EASTERN DISTRICT OF OKLAHOMA [DKT. NO.
      401] AND SCHEDULING WRONGFUL DEATH SETTLEMENT HEARING

      Pending before the Court is the plaintiff’s Amended Motion to

Transfer Case to the United States District Court for the Eastern

District of Oklahoma. For the reasons that follow, the Court DENIES

the motion (Dkt. No. 401).
WRIGHT v. SBA COMMUNICATIONS CORP., ET. AL.                         1:15CV205

 MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S AMENDED MOTION
 TO TRANSFER CASE TO THE EASTERN DISTRICT OF OKLAHOMA [DKT. NO.
      401] AND SCHEDULING WRONGFUL DEATH SETTLEMENT HEARING

                                      I.

     This wrongful death action arises from the collapse of a

wireless   communications     tower    in   Despard,   West   Virginia.    On

February 1, 2014, Terry Lee Richards, Jr. (“Richards”), a resident

of Oklahoma, was working on the tower when it suddenly collapsed,

killing him and killing and injuring others. The plaintiff, J. Ron

Wright, in his capacity as administrator, filed suit concerning

Richards’ death in the Circuit Court of Harrison County, West

Virginia, in September 2015 (Dkt. No. 1-2), and the defendants

removed the case to this Court on November 2, 2015 (Dkt. No. 1).

Almost three years of extensive discovery and motion practice

followed in this case and several related cases, and trial in the

consolidated cases was scheduled to commence on January 2, 2019

(Dkt. No. 210).1

     Following     the   completion   of    briefing   on   the   defendants’

motions for the summary judgment, counsel advised the Court on

October 18, 2018, that the parties had fully resolved their dispute

(Dkt. No. 397). Approximately one week later, on October 26, 2018,



     1
       By Order entered on December 20, 2017, the Court
consolidated this case with civil action numbers 1:15CV204,
1:15CV206, and 1:15CV207 for all purposes, including trial (Dkt.
No. 210).

                                      2
WRIGHT v. SBA COMMUNICATIONS CORP., ET. AL.                      1:15CV205

 MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S AMENDED MOTION
 TO TRANSFER CASE TO THE EASTERN DISTRICT OF OKLAHOMA [DKT. NO.
      401] AND SCHEDULING WRONGFUL DEATH SETTLEMENT HEARING

the plaintiff moved to transfer this case to the District Court for

the   Eastern   District   of   Oklahoma   for   determination    of   the

distribution    of   settlement     proceeds     among   the     potential

beneficiaries (Dkt. No. 400). The next day, the plaintiff filed an

amended motion to transfer, correcting the identity of certain

potential beneficiaries (Dkt. No. 401). Thus, as an initial matter,

the Court DENIES as MOOT the plaintiff’s first filed motion to

transfer (Dkt. No. 400). Before turning to the merits of the

plaintiff’s amended motion, the Court notes that, despite the

opportunity to do so, no defendant has filed a response to the

motion.

                                   II.

      A party may move to transfer venue to a more convenient forum

pursuant to 28 U.S.C. § 1404(a), which provides that:

      For the convenience of parties and witnesses, in the
      interest of justice, a district court may transfer any
      civil action to any other district or division where it
      might have been brought or to any district or division to
      which all parties have consented.

“[T]he purpose of [this] section is to prevent the waste ‘of time,

energy and money’ and ‘to protect litigants, witnesses and the

public against unnecessary inconvenience and expense.’” Van Dusen

v. Barrack, 376 U.S. 612, 616 (1964) (quoting Continental Grain Co.


                                    3
WRIGHT v. SBA COMMUNICATIONS CORP., ET. AL.                       1:15CV205

 MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S AMENDED MOTION
 TO TRANSFER CASE TO THE EASTERN DISTRICT OF OKLAHOMA [DKT. NO.
      401] AND SCHEDULING WRONGFUL DEATH SETTLEMENT HEARING

v. Barge FBL–585, 364 U.S. 19, 26, 27 (1960)). Section 1404(a)

vests district courts with broad discretion “to adjudicate motions

for   transfer    according    to   an     ‘individualized,    case-by-case

consideration of convenience and fairness.’” Stewart Org., Inc. v.

Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen, 376 U.S. at

622). While it is within the sound discretion of the Court to grant

a change of venue, the movant bears the burden of demonstrating

that transfer is proper. Smith v. Scottsdale Ins. Co., 2013 WL

6230455, at *2 (N.D. W. Va. Dec. 2, 2013).

      According to the plaintiff, all of the parties and potential

beneficiaries who are presently represented by attorneys have

consented to a transfer to the Eastern District of Oklahoma for the

purpose    of   litigating    issues     regarding   the   distribution   of

settlement proceeds (Dkt. No. 401 at 4). Further, counsel for the

plaintiff fully expects that the decedent’s unrepresented half-

sister will join in that consent when counsel is able to contact

her. Id.

      Having met the threshold requirement that the district to

which transfer is sought be a proper forum, the relevant inquiry is

whether a transfer would be for the convenience of the parties and

in the interests of justice. District courts in the Fourth Circuit

consider four factors when deciding a motion to transfer venue

                                       4
WRIGHT v. SBA COMMUNICATIONS CORP., ET. AL.                     1:15CV205

 MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S AMENDED MOTION
 TO TRANSFER CASE TO THE EASTERN DISTRICT OF OKLAHOMA [DKT. NO.
      401] AND SCHEDULING WRONGFUL DEATH SETTLEMENT HEARING

based on convenience: (1) the weight accorded to the plaintiff’s

choice   of   venue;    (2)   witness    convenience   and   access;     (3)

convenience of the parties; and (4) the interest of justice. Trs.

of the Plumbers & Pipefitters Nat’l Pension Fund v. Plumbing

Servs., Inc., 791 F.3d 436, 444 (4th Cir. 2015).

     In seeking a transfer, the plaintiff states that “most” of the

potential beneficiaries and witnesses in this case live in the

Eastern District of Oklahoma (Dkt. No. 401 at 3). Further, four of

the claimants are represented by attorneys located in or near that

district. Id. Citing the expenses to the claimants and their

counsel to travel into West Virginia and the fees required for

visiting attorneys to be admitted pro hac vice in this District,

the plaintiff contends that “the cost . . . to litigate in West

Virginia, as opposed to Oklahoma, . . . will not be insignificant.”

Id. at 4. In addition, the plaintiff contends that proceeding by

video conference may “prove unwieldy” because multiple claimants

and their attorneys anticipate appearing at the settlement hearing.

Id. at 5. Accordingly, the plaintiff argues that transfer to the

Eastern District of Oklahoma would be for the convenience of the

parties and in the interest of justice. Id. at 4.

     With     respect   to    the   convenience   factors,    the      Court

acknowledges that the decedent was a resident of Oklahoma and that

                                     5
WRIGHT v. SBA COMMUNICATIONS CORP., ET. AL.                  1:15CV205

 MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S AMENDED MOTION
 TO TRANSFER CASE TO THE EASTERN DISTRICT OF OKLAHOMA [DKT. NO.
      401] AND SCHEDULING WRONGFUL DEATH SETTLEMENT HEARING

the majority of the potential beneficiaries and witnesses reside

there. Moreover, these factors relate to considerations that the

Court may be weigh in deciding a motion to transfer under section

1404(a). See, e.g., Cambridge Filter Corp. v. Int’l Filter Co.,

Inc., 548 F.Supp. 1308, 1311 (D.C. Nev. 1982) (noting the cost of

transporting parties and counsel to forum state); Hess v. Gray, 85

F.R.D. 15, 24–25 (E.D. Ill. 1979) (considering the distance and

expenses   associated   with   having   witnesses   attend    trial).

Accordingly, the Court agrees that convenience would result to the

claimants and witnesses in this case if the action were transferred

to the Eastern District of Oklahoma for proceedings related to the

distribution of settlement funds.

     Nonetheless, a finding of convenience to the parties and

witnesses does not end the Court’s inquiry. As noted, section

1404(a) specifically provides that the Court must also consider the

interest of justice when deciding a motion to transfer. “Factors

traditionally considered in an ‘interest of justice’ analysis

relate to the efficient administration of the court system.” Coffey

v. Van Dorn Iron Works, 796 F.2d 217, 221 (7th Cir. 1986). And, as

the Supreme Court itself has recognized, the interest of justice

“must include the convenience of the court.” Ferens v. John Deere



                                 6
WRIGHT v. SBA COMMUNICATIONS CORP., ET. AL.                              1:15CV205

 MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S AMENDED MOTION
 TO TRANSFER CASE TO THE EASTERN DISTRICT OF OKLAHOMA [DKT. NO.
      401] AND SCHEDULING WRONGFUL DEATH SETTLEMENT HEARING

Co., 494 U.S. 516, 529 (1990) (observing that “[l]itigation in an

inconvenient forum does not harm the plaintiff alone”).

     Thus, “the juncture in the case at which the motion to

transfer    is   presented    .   .   .       [is]   of   primary    relevance     in

determining if a transfer of the action will best promote the

interests of justice.” Frazier v. Commercial Credit Equip. Corp.,

755 F. Supp. 163, 167 (S.D. Miss. 1991) (denying motion where the

plaintiff   moved   for   a   transfer         following    the     filing   of   the

defendant’s motion for summary judgment). Where, as here, “a party

has filed suit in one court and has allowed a significant amount of

time to pass before the request to transfer is made, the forum

court has had the opportunity to involve itself in the management

of the lawsuit and to familiarize itself with the issues presented

by the case.” Id.

     Consequently, a transfer of the case at this late stage “would

greatly diminish the value of the judicial resources that had so

far been expended in the matter, since the . . . [C]ourt’s

familiarity with the case would no longer be of benefit.” Id.

Accordingly, this Court agrees that “the diminishment of judicial

resources that would be occasioned by motions to transfer that come

at such late stages in the lawsuit do not promote and, indeed,

greatly hinder the interests of justice.” Id. at 167-68.

                                          7
WRIGHT v. SBA COMMUNICATIONS CORP., ET. AL.                  1:15CV205

 MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S AMENDED MOTION
 TO TRANSFER CASE TO THE EASTERN DISTRICT OF OKLAHOMA [DKT. NO.
      401] AND SCHEDULING WRONGFUL DEATH SETTLEMENT HEARING

     Further, “[w]here one court has spent substantial amounts of

time on a lawsuit, and has implicitly developed an understanding of

the facts and law relative to the case, transfer of that case to

another court which would then be required to expend additional

time familiarizing itself with the controversy would only logically

result in a deferral of a final decision in the matter.” Id. at

168. Thus, as did the court in Frazier, this Court concludes that

the interests of justice cannot be served by the transfer of a case

to another jurisdiction “at a point where the forum court has

already   expended   substantial   resources   on   consideration   and

management of the case and where transfer of the case . . . will

likely result in a decreased chance of a prompt decision in the

controversy.” Id. at 167.

     Moreover, the specific concerns cited in the plaintiff’s

motion, almost all of which relate to travel expenses and pro hac

vice fees, can be easily accommodated by the Court. Perhaps most

critically,   the    Court   may   permit   potential   beneficiaries,

witnesses, and counsel residing in Oklahoma to appear at the

settlement hearing by video conference. The fact that such an

arrangement may require the Court to manage multiple witnesses and

their attorneys by video, a task which courts are frequently called

upon to perform, does not warrant transfer of this action. In

                                   8
WRIGHT v. SBA COMMUNICATIONS CORP., ET. AL.                            1:15CV205

 MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S AMENDED MOTION
 TO TRANSFER CASE TO THE EASTERN DISTRICT OF OKLAHOMA [DKT. NO.
      401] AND SCHEDULING WRONGFUL DEATH SETTLEMENT HEARING

addition,    the     Court    may,   in   its   discretion,    waive     the   fee

requirement for attorneys appearing pro hac vice in this District.

      Under these circumstances, the Court concludes that transfer

of   this   action    to     the   Eastern    District   of   Oklahoma    is   not

appropriate under section 1404(a), and it therefore declines to

transfer venue in this case.

                                       III.

      In conclusion, for the reasons discussed, the Court DENIES the

plaintiff’s Amended Motion to Transfer Case to the United States

District Court for the Eastern District of Oklahoma (Dkt. No. 401),

and SCHEDULES a settlement hearing pursuant to the West Virginia

Wrongful Death Statute, W. Va. Code § 55-7-7, for Tuesday, January

22, 2019, at 9:00 A.M. EST, at the Clarksburg, West Virginia, point

of holding court. By December 10, 2018, the plaintiff shall provide

notice to all potential beneficiaries and file any motion for the

appointment of a guardian ad litem.

      As noted, any claimant, witness, or attorney residing in

Oklahoma MAY APPEAR at the settlement hearing by video conference.

If any counsel elects to proceed by video, the Court DIRECTS lead

counsel for the plaintiff to contact Systems Administrator Richard

Hunt, by email to richard_hunt@wvnd.uscourts.gov, no later than


                                          9
WRIGHT v. SBA COMMUNICATIONS CORP., ET. AL.                        1:15CV205

 MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S AMENDED MOTION
 TO TRANSFER CASE TO THE EASTERN DISTRICT OF OKLAHOMA [DKT. NO.
      401] AND SCHEDULING WRONGFUL DEATH SETTLEMENT HEARING

December   3,   2018,   to   arrange    the   video   conference   call.   In

addition, the Court WAIVES the payment of fees for any visiting

attorney who submits an application to appear pro hac vice at the

hearing.

     It is so ORDERED.

     The Court directs the Clerk to transmit copies of this Order

to counsel of record.

DATED: November 20, 2018


                                  /s/ Irene M. Keeley
                                  IRENE M. KEELEY
                                  UNITED STATES DISTRICT JUDGE




                                       10
